The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall sections 311.181 and 311.182 of the statutes of Missouri be repealed so that brewers and manufacturers of malt liquor and nonintoxicating beer are no longer required to enter into contracts with wholesalers in which wholesalers sell certain brands of malt liquor and nonintoxicating beer within designated geographical areas?
See our Opinion Letter No. 148-92.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General